In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Kings County (Cammer, J.), dated October 22, 2002, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the petitioner failed to demonstrate that the hearing officer’s determination that she was guilty of three specifications relating to unsatisfactory teaching performance was irrational or the result of bias (see CPLR 7511; Matter of Kornit, 49 NY2d 842 [1980]). Moreover, we agree with the Supreme Court’s determination that the penalty of dismissal was neither against a strong public policy nor irrational (see Matter of New York State Correctional Officers & Police Benevolent Assn. v State of New York, 94 NY2d 321 [1999]; Matter of Board of Educ. of City School Dist. of City of N.Y. v United Fedn. of Teachers, Local 2, Am. Fedn. of Teachers, AFL-CIO, 304 AD2d 826, lv denied 100 NY2d 511 [2003]). Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.